               Case 2:17-cv-00370-RSL Document 118 Filed 03/24/20 Page 1 of 3




 1                                                                    The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
 8                                                 AT SEATTLE
 9

10    CHAMBER OF COMMERCE OF THE
      UNITED STATES OF AMERICA; and
                                                             No. 17-cv-00370-RSL
11    RASIER, LLC

12                                          Plaintiffs,      ORDER GRANTING JOINT
               v.                                            MOTION FOR EXTENSION OF
13                                                           TIME TO FILE NOTICE
      CITY OF SEATTLE; SEATTLE                               REGARDING POSSESSION,
14    DEPARTMENT OF FINANCE AND                              CUSTODY, OR CONTROL OF
      ADMINISTRATIVE SERVICES; and FRED                      DOCUMENTS
15    PODESTA, in his official capacity as Director,
      Finance and Administrative Services, City of
16    Seattle,
17                                          Defendants.
18

19             This matter comes before the Court on the Parties’ Joint Motion for Extension of Time to
20    File Notice Regarding Possession, Custody, or Control of Documents. The parties seek a 14-day
21    extension of time for the Chamber to file the discovery notice ordered in the Court’s March 10
22    ruling (Dkt. 116). The notice is currently due Tuesday, March 24, 2020. The Court finds that
23    good cause exists for a 14-day extension and the Joint Motion for Extension of Time to File
24    Notice Regarding Possession, Custody, or Control of Documents (Dkt. 117) is GRANTED.
25    //
26    //
27    //
                                                                                Davis Wright Tremaine LLP
     ORDER GRANTING JOINT MOTION FOR EXTENSION OF TIME TO FILE                           L AW O F FI CE S
     NOTICE (17-cv-00370-RSL) - 1                                                  920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
      4812-9750-0088v.2 0096932-000036                                        206.622.3150 main · 206.757.7700 fax
               Case 2:17-cv-00370-RSL Document 118 Filed 03/24/20 Page 2 of 3



               Dated this 24th day of March, 2020.
 1

 2                                                   A
 3                                                   Robert S. Lasnik
                                                     United States District Judge
 4

 5    Presented by:

 6    By: s/ Robert J. Maguire
          Robert J. Maguire, WSBA 29909
 7
          Douglas C. Ross, WSBA 12811
 8        DAVIS WRIGHT TREMAINE
          Suite 3300
 9        920 Fifth Avenue
          Seattle, WA 98104-1610
10        (206) 622-3150
          (206) 757-7700 FAX
11
          robmaguire@dwt.com
12
      Attorneys for Plaintiff Rasier, LLC
13

14    By: s/ P. Casey Pitts (via email auth.)
15        Stephen P. Berzon (pro hac vice)
          Stacey M. Leyton (pro hac vice)
16        P. Casey Pitts (pro hac vice)
          ALTSHULER BERZON LLP
17        177 Post Street, Suite 300
          San Francisco, CA 94108
18        (415) 421-7151
19
             PETER S. HOLMES
20             Seattle City Attorney
             JESSICA NADELMAN
21           SARA O’CONNOR-KRISS
               Assistant City Attorneys
22           Seattle City Attorney’s Office
23           701 Fifth Avenue, Suite 2050
             Seattle, WA 98104
24           (206) 684-8200

25    Attorneys for Defendants
      City of Seattle et al
26

27
                                                                          Davis Wright Tremaine LLP
     ORDER GRANTING JOINT MOTION FOR EXTENSION OF TIME TO FILE                     L AW O F FI CE S
     NOTICE (17-cv-00370-RSL) - 2                                            920 Fifth Avenue, Suite 3300
                                                                               Seattle, WA 98104-1610
      4812-9750-0088v.2 0096932-000036                                  206.622.3150 main · 206.757.7700 fax
               Case 2:17-cv-00370-RSL Document 118 Filed 03/24/20 Page 3 of 3



      By: s/ Timothy J. O’Connell (via email auth)
 1        Timothy J. O’Connell, WSBA 15372
 2        STOEL RIVES LLP
          600 University Street, Suite 3600
 3        Seattle, WA 98101
          (206) 624-0900
 4        (206) 386-7500 FAX
          Tim.oconnell@stoel.com
 5

 6           Michael A. Carvin
             (D.C. Bar No. 366784)
 7           (pro hac vice)

 8           Christian G. Vergonis
             (D.C. Bar No. 483293)
 9           (pro hac vice)
             Jacqueline M. Holmes
10
             (D.C. Bar No. 450357)
11           (pro hac vice)
             Robert Stander
12
             (D.C. Bar No. 1028454)
13           (pro hac vice)
             JONES DAY
14
             51 Louisiana Avenue, N.W.
15           Washington, D.C. 20001
             (202) 879-3939
16           (202) 616-1700 FAX
             mcarvin@jonesday.com
17
             Steven P. Lehotsky (pro hac vice)
18
             (D.C. Bar No. 992725)
19           U.S. CHAMBER LITIGATION CENTER
             1615 H Street, N.W.
20           Washington, D.C. 20062
             (202) 463-3187
21           slehotsky@uschamber.com
22
             Attorneys for Plaintiff
23           Chamber of Commerce of the United States of America

24

25

26

27
                                                                     Davis Wright Tremaine LLP
     ORDER GRANTING JOINT MOTION FOR EXTENSION OF TIME TO FILE                L AW O F FI CE S
     NOTICE (17-cv-00370-RSL) - 3                                       920 Fifth Avenue, Suite 3300
                                                                          Seattle, WA 98104-1610
      4812-9750-0088v.2 0096932-000036                             206.622.3150 main · 206.757.7700 fax
